EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett S. Sylvester on 11/30/2021.

The application has been amended as follows: 

Claim 1, line 6, delete “an” and insert “the”.
Claim 1, line 11, after “a hydrocarbon group” delete “which may have” and insert “optionally including”.
Claims 2-6, 9-18, 21, 23 and 25-29, line 1, delete “an” and insert “the”.
Claim 8, line 2, delete “an” and insert “the”.
Claim 8, line 2, delete “any”.






Reasons for Allowance

Claims 1-6, 8-18, 21, 23 and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the “closest” prior art Plaut et al. (US 2006/0165762).
The present claims are drawn to a support with an antibacterial layer, comprising: a support; and an antibacterial layer disposed in at least a portion on the support, wherein the support contains a urethane resin, the antibacterial layer contains a hydrophilic polymer and an antibacterial agent, the support with an antibacterial layer has a film thickness of 83 to 350 microns, the film thickness of the support is equal to or greater than 75 micron, the hydrophilic polymer is obtained by polymerizing a compound represented by the following Formula (A): 
 
    PNG
    media_image1.png
    57
    379
    media_image1.png
    Greyscale
 wherein R1 represents a hydrocarbon group optionally including a heteroatom, R2 represents a radically polymerizable group, L1 represents a single bond or a divalent linking group, L2 represents a polyoxyalkylene group, and n represents an integer of 1 to 4.
Plaut discloses a crosslinkable composition for a hydrophilic gel and a medical article such as a wound dressing. The hydrophilic gel may contain polyacryl compound such as diacrylate and antibacterial agents such as silver and silver compounds wherein the gel layer is cured for improved processing. The wound dressing also comprises a facing layer that is a polyurethane film to provide a fluid permeable barrier 
Murayama discloses hydrophilic film comprising hydrophilic polymer made from methoxypolyethylene glycol acrylate to obtain antifogging effect, rubbing resistance and self-cleaning property. However, Murayama does not disclose the same formula A as claimed in the present claim.
Therefore, the present claims are passed to allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787